803 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
DARWIN GRAVITT, Plaintiff-Appellantv.PRINCIPAL OF BISHOP SCHOOL FOR THE YEAR 1957, MICHIGANDEPARTMENT OF EDUCATION, Defendant-Appellee.

1
No. 86-1566.


2
United States Court of Appeals, Sixth Circuit.


3
Sept. 26, 1986.


4
BEFORE:  KENNEDY, MILBURN and BOGGS, Circuit Judges

ORDER

5
On July 2, 1986, this Court entered an order directing appellant to show cause why his appeal should not be dismissed for lack of jurisdiction due to a late filed notice of appeal.  On July 11, 1986, appellant filed a document with this Court.  The Clerk construed the document as a motion for reconsideration, to expedite the appeal, for appointment of counsel, for a preliminary injunction and for an order of investigation.


6
It appears from the record that the final order was entered April 9, 1986.  The notice of appeal filed on June 19, 1986, was 41 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


7
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


8
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


9
It is further ORDERED that appellant's July 11, 1986, motion be denied.